MEMORANDUM **
Derrick George Wynter appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1983 action, which alleged an illegal search and seizure. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the judgment dismissing pursuant to 28 U.S.C. § 1915A(b)(1), Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and we affirm.
The district court properly dismissed the action without prejudice because Wyn-ter may not bring such an action unless and until his conviction has been invalidated. See Heck v. Humphrey, 512 U.S. 477, 486-87, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994); Trimble v. City of Santa Rosa, 49 F.3d 583, 586 (9th Cir.1995) (dismissing without prejudice).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.